            Case 4:19-cv-11801-TSH Document 1 Filed 08/22/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


Thomas Leyvas,                                )
Leila Leyvas,                                 )
                                              )
                Plaintiffs,                   )
                                              )
V.                                            )
                                              )               CIVIL ACTION NO.
Lakeside Swimming Pool & Supply, Corp. )
                                              )
                Defendant.                    )


                                    NOTICE OF REMOVAL

       TO:      The Chief Judge and Judges of the United States District Court for the District
                of Massachusetts

       Defendant Lakeside Swimming Pool & Supply, Corp. (“Lakeside”), hereby files this

Notice of Removal of the above-captioned matter from the Worcester County Superior Court,

Commonwealth of Massachusetts, to the United States District Court for the District of

Massachusetts, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 of the United States Code. In

support of its Notice of Removal, Lakeside states as follows:

                                       INTRODUCTION

       1.       This action was commenced by Complaint filed as Civil Action No. 1985CV01014

in the Worcester Superior Court, Commonwealth of Massachusetts on July 15,2019. The Plaintiffs

bring this action alleging that in 2018, the plaintiffs and Lakeside entered into a contract for the

design and construction of a swimming pool on the plaintiffs’ property, located at 34 Colonial

Drive Mendon, Massachusetts (the “subject premises”). The plaintiffs allege that Lakeside “has

failed to design, build and install a swimming pool per the terms of its contract with the Leyvas

family.” Exhibit A. Plaintiffs’ Complaint and Statement of Damages, at ^ 1. The plaintiffs allege
               Case 4:19-cv-11801-TSH Document 1 Filed 08/22/19 Page 2 of 6




claims against Lakeside for breach of contract, negligence violation of M.G.L. ch. 93A, and

intentional infliction of emotional distress. See id.

          2.       The underlying action is one in which this Court has original jurisdiction under 28

U.S.C. § 1332 and which may be removed to this Court by the Defendants pursuant to 28 U.S.C.

§ 1441(a) because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.

                                    TIMELINESS OF REMOVAL

          3.       According to the docket, the plaintiffs’ Complaint was filed in the Worcester

County Superior Court on July 15, 2019. Defendant Lakeside was served with a Summons and

Complaint on August 6, 2019. See Exhibit B. Return of Service. Thus, removal is timely because

the Defendant filed such removal within thirty (30) days of receipt of the Summons and Complaint

in this matter. 28 U.S.C. § 1446(b); Murphy Bros, v. Michetti Pipe Stringing. Inc.. 526 U.S. 344

(1999).

                                   DIVERSITY OF CITIZENSHIP

          4.       Plaintiffs, Thomas and Leila Leyvas, are individuals who reside in Mendon,

Massachusetts. (Exhibit A at        2-3.)

          5.       Defendant Lakeside is a Rhode Island corporation with a principle place of business

located in Rhode Island. {Id. at ^ 4; Exhibit C. Rhode Island Secretary of State Business Records.)

          6.       Accordingly, complete diversity of citizenship exists under 28 U.S.C. § 1332.

                                   AMOUNT IN CONTROVERSY

          7.       The amount in controversy requirement is satisfied when the allegations in the

Complaint indicate that there is a “reasonable probability” that the Plaintiffs claims exceed

$75,000, exclusive of interests and costs. See Spielman v. Genzvme Corp., 251 F.3d 1, 5 (1st Cir.




                                                    2
            Case 4:19-cv-11801-TSH Document 1 Filed 08/22/19 Page 3 of 6




2001) (“It must appear to a legal certainty that the claim is really for less than the jurisdictional

amount to justify dismissal.”)

           8.    Where the plaintiffs have not pled a specific amount of damages in the Complaint

or Statement of Damages pursuant to M.G.L. ch. 212 § 3 A, the amount in controversy requirement

is satisfied when the defendant has shown by a preponderance of the evidence that the amount in

controversy exceeds $75,000. See 28 U.S.C. § 1446(c)(2)(B); see also Hutston v. FLS Language

Centres. 18 F. Supp. 3d 17, 23 (D. Mass. 2014) (If the jurisdictional amount is not apparent from

the face of the Complaint, a court can then consider evidence submitted by the parties.)

           9.    Prior to service of the Complaint, Lakeside was served with a purported M.G.L. ch.

93A demand letter which alleges that the plaintiffs’ total damages are $124,925.00, with the

possibility of treble damages totaling $374,775.00, and attorneys’ fees. (Exhibit D. Plaintiffs’

Letter).

           10.   In calculating the amount in controversy, the Court must examine relevant state law

to determine the nature and extent of the damages which may be awarded. See Stewart v.

Tupperware Corn.. 356 F.3d 335, 339 (1st Cir.2004); Abdel-Aleem v. OPK Biotech LLC. 665

F.3d 38, 42 (1st Cir. 2012). “When a plaintiff makes a claim under a statute Including a damage

multiplier, a court must apply that factor in evaluating the amount in controversy.” Lucas v. Ultima

Framingham LLC, 973 F. Supp. 2d 98, 101 (D. Mass. 2013) auotins Evans v. Yum Brands. Inc..

326 F. Supp. 2d 214, 222 (D.N.H. 2004). Further, a court must take into account attorneys' fees

where the award of those fees is statutorily authorized. See Spielman v. Genzvme Corp.. 251 F.3d

1, 6 (1st Cir.2001). Here, the plaintiffs’ M.G.L. ch. 93A claim is subject to the recovery of

attorneys’ fees and treble damages, which is to be considered as part of the amount in controversy.

Based on the claims alleged by the plaintiffs’ and the damages alleged pursuant to M.G.L. ch. 93 A,




                                                  3
          Case 4:19-cv-11801-TSH Document 1 Filed 08/22/19 Page 4 of 6




there is a “reasonable probability” that the amount in controversy in this case exceeds $75,000,

exclusive of interests and costs.

                                              VENUE

         11.   This action is removable to this Court pursuant to 28 U.S.C. § 1441(a) because the

United States District Court for the District of Massachusetts embraces the place, Worcester

County, Commonwealth of Massachusetts, where the state action is now pending.

                                    NOTICE OF REMOVAL

         12.   Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be promptly

filed with the clerk of the Suffolk Superior Court and served on the Plaintiff. A copy of the Notice

of Removal to the Worcester Superior Court (without attachments) to be filed and served is

attached as Exhibit E.

                                    STATE COURT RECORD

         13.   Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders served

upon the Defendants, including the docket sheet and all documents filed in this case, are attached

hereto as Exhibits A - F. Pursuant to Local Rule, D. Mass. 81.1, Lakeside will file with this Court,

within 28 days of the filing of this Notice of Removal, certified or attested copies of all records

and proceedings in the state court and a certified or attested copy of all docket entries in the state

court.



         WHEREFORE, the Defendant requests that this action be removed from the Worcester

County Superior Court, Commonwealth of Massachusetts, to the United States District Court for

the District of Massachusetts.




                                                  4
Case 4:19-cv-11801-TSH Document 1 Filed 08/22/19 Page 5 of 6




                     LAKESIDE SWIMMING POOL & SUPPLY CORP.

                     By its Attorneys,

                     CAMPBELL CONROY & O’NEIL, P.C.

                     /s/ Ashley L. McCormack____________
                     Brian P. Yoke (BBO# 544327)
                     bvoke@campbell-trial-lawvers.com
                     Ashley L. McCormack (BBO #694007)
                     amccormack@camp bel 1 - tr i al -1 awvers .com
                     Campbell Conroy & O’Neil, P.C.
                     One Constitution Center, Suite 310
                     Boston, MA 02129
                     (617) 241-3000




                                5
        Case 4:19-cv-11801-TSH Document 1 Filed 08/22/19 Page 6 of 6




                               CERTIFICATE OF SERVICE

         I, Ashley L. McCormack, counsel for Defendant Lakeside Swimming Pool & Supply,
Corp., hereby certify that on August 22, 2019, I electronically filed the foregoing Notice of
Removal with the Clerk of the Court using the ECF system, which will send notification of such
filing to all counsel of record.

                                           /s/: Ashley L. McCormack
                                           Ashley L. McCormack




                                              6
